DETAILED ACTION
The instant action is in response to application 28 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The 112 rejections have been withdrawn.
Applicant’s remarks on the merits have been considered but are moot for not considering the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-24 are rejected under 35 U.S.C. 102 (a)(2) as being obvious over Ahmed (US 2021/0058000) in view of Hemingway (GB 2113031).
As to claim 1, Ahmed discloses a controlling method of a converter (Fig. 1) including comprising: performing a state detecting step to detect an operation state of the secondary side rectifier (Fig. 8, , step 908) of the converter; and performing a switch controlling step to control the active clamp switch (Fig. 1, 138) of the converter according to the operation state of the secondary side rectifier (Fig. 1, 142 is the same signal on either side of the transformer, meaning they have the same conductive states).
Ahmed does not explicitly teach wherein the secondary side rectifier is a diode.

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hemmingway and Ahmed to arrive at the claimed invention.  The combination would use diode of Hemingway in the device of Ahmed.  The expected advantage of a diode over a switch would be to decrease control complexity.
As to claim 2, Ahmed in view of Hemingway teaches further comprising: performing a state judging step to judge whether the operation state of the secondary side rectifier is a conducting state (transformer 136 performs this, and outputs the same signal as the SR fet), wherein the conducting state represents that the secondary side rectifier is turned on.
As to claim 3, Ahmed in view of Hemingway teaches wherein, in response to determining that the operation state of the secondary side rectifier is the conducting state, the active clamp switch is turned on; and in response to determining that the operation state of the secondary side rectifier is a blocking state, the active clamp switch is turned off (See Fig. 1, the transformer mirrors the control signal).
As to claim 4, Ahmed in view of Hemingway teaches further comprising: performing a state judging step to judge whether the operation state of the secondary side rectifier is a transition state, wherein the transition state represents that the secondary side rectifier transits from a conducting state to a blocking state (Fig. 1, item 136, 142).
As to claim 5,  Ahmed in view of Hemingway teaches teaches  wherein, in response to determining that the operation state of the secondary side rectifier is a transition state, the active 
As to claim 6, Ahmed in view of Hemingway teaches further comprising: providing an energy transformer coupled between the active clamp switch and the secondary side rectifier to transfer energy; and providing a primary switch coupled to the active clamp switch and the energy transformer (¶29 “In the depicted embodiment, the secondary-side controller 116 is configured for controlling the active clamp FET 138 on the primary side, the primary-side FET 110 on the primary side, and the secondary-side FET 112 on the secondary side.”).
As to claim 7, Ahmed in view of Hemingway teaches wherein the active clamp switch is a first transistor (See Fig. 1).
As to claim 8, Ahmed in view of Hemingway teaches wherein the state detecting step providing a detector (136) coupled between the active clamp switch and the secondary side rectifier to detect the secondary side rectifier so as to generate the operation state of the secondary side rectifier, wherein the operation state is one of a conducting state, a blocking state and a transition state.
	As to claim 9, Ahmed in view of Hemingway teaches wherein the switch controlling step comprises: providing the transformer providing to control the active clamp switch according to the operation state of the secondary side rectifier (Fig. 1, 116, 136).  Ahmed does not explicitly teach providing a state transformer providing step to provide a state transformer coupled between the active clamp switch and the detector.  However, this is an obvious variation.  This could easily be achieved by adding another transformer pair between the SR and active clamp.  The motivation for this would be to step up the voltage signal across a long line, decreasing the losses. 
	As to claim 10, Ahmed teaches wherein the switch controlling step further comprises: performing a controller  (116) providing a controller coupled between the state transformer and 
As to claim 11, Ahmed teaches a controlling method of a converter, comprising: providing an active clamp switch (138) in a primary side circuit and a secondary side rectifier a secondary side circuit; performing a state detecting step (Fig. 8, 908) to detect an operation state of the secondary side rectifier of the converter; and performing a switch controlling step (generating signal 142)  to control the active clamp switch of the converter according to the operation state of the secondary side rectifier.
Ahmed does not teach wherein the secondary side rectifier is a diode.
Hemingway  teaches a controlling method of a converter, comprising: providing a clamp (11) in a primary side circuit and a secondary side rectifier (6) a secondary side circuit; performing a state detecting step (transformer 2 detects the conduction state via magnetic coupling) to detect an operation state of the secondary side rectifier of the converter; and performing a controlling step (transformer should inject current when diode is conducting)  to control the clamp of the converter according to the operation state of the secondary side rectifier wherein the secondary side rectifier is a diode.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hemmingway and Ahmed to arrive at the claimed invention.  The combination would use the diode of Hemingway in the device of Ahmed.  The expected advantage of a diode over a switch would be to decrease control complexity.
As to claim 12, Ahmed in view of Hemingway teaches further comprising: performing a state judging step to judge whether the operation state of the secondary side rectifier is a conducting state (transformer 136 performs this, and outputs the same signal as the SR fet), wherein the conducting state represents that the secondary side rectifier is turned on.
As to claim 13, Ahmed in view of Hemingway teaches wherein, in response to determining that the operation state of the secondary side rectifier is the conducting state, the 
As to claim 14, Ahmed in view of Hemingway teaches further comprising: performing a state judging step to judge whether the operation state of the secondary side rectifier is a transition state, wherein the transition state represents that the secondary side rectifier transits from a conducting state to a blocking state (Fig. 1, item 136, 142).
As to claim 15,  Ahmed in view of Hemingway teaches wherein, in response to determining that the operation state of the secondary side rectifier is a transition state, the active clamp switch is turned on and then turned off to excite a primary side oscillation for primary switch operation (Fig. 1, item 136, 142)..
As to claim 16, Ahmed in view of Hemingway teaches further comprising: providing an energy transformer coupled between the active clamp switch and the secondary side rectifier to transfer energy (See Fig. 1, Ahmed); and providing step to provide a primary switch coupled to the active clamp switch and the energy transformer (¶29 “In the depicted embodiment, the secondary-side controller 116 is configured for controlling the active clamp FET 138 on the primary side, the primary-side FET 110 on the primary side, and the secondary-side FET 112 on the secondary side.”).
As to claim 17, Ahmed in view of Hemingway teaches wherein the active clamp switch is a first transistor (See Fig. 1).
As to claim 18, Ahmed in view of Hemingway teaches wherein the state detecting step comprises: providing a detector providing step to provide a detector (136) coupled between the active clamp switch and the secondary side rectifier to detect the secondary side rectifier so as to generate the operation state of the secondary side rectifier, wherein the operation state is one of a conducting state, a blocking state and a transition state.

	As to claim 20, Ahmed in view of Hemingway teaches wherein the switch controlling step further comprises: performing a controller  (116) providing step to provide a controller coupled between the state transformer and a primary switch to control the primary switch according to the operation state of the secondary side rectifier.
As to claim 21, Ahmed teaches a converter including an active clamp switch (138) and a secondary side rectifier (112), comprising: a primary side circuit (everything to the left of 108,122, 124), wherein the primary side circuit comprises the active clamp switch; and a secondary side circuit (everything to the right of 108,122, 124), wherein the secondary side circuit comprises the secondary side rectifier having an operation state; wherein the operation state of the secondary side rectifier of the secondary side circuit is detected to control the active clamp switch of the primary side circuit (116, 142).
Ahmed does not disclose and the secondary side rectifier is a diode.
Hemmingway teaches a converter including an clamp  and a secondary side rectifier, comprising: a primary side circuit, wherein the primary side circuit comprises the active clamp switch; and a secondary side circuit, wherein the secondary side circuit comprises the secondary side rectifier having an operation state; wherein the operation state of the secondary side rectifier of the secondary side circuit is detected to control the clamp of the primary side 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hemmingway and Ahmed to arrive at the claimed invention.  The combination would use diode of Hemingway in the device of Ahmed.  The expected advantage of a diode over a switch would be to decrease control complexity.
As to claim 22, Ahmed in view of Hemmingway teaches wherein, the primary side circuit further comprises a primary winding coupled to the active clamp switch (108, primary winding); and the secondary side circuit further comprises a secondary winding (108, secondary winding) coupled to the secondary side rectifier; wherein the primary winding and the secondary winding are configured to form an energy transformer to transfer energy from the primary side circuit to the secondary side circuit (108 does this) ; wherein the primary side circuit further comprises a primary switch (110) coupled to the active clamp switch and the primary winding.
As to claim 23, Ahmed in view of Hemmingway teaches a control unit (136) coupled between the active clamp switch and the secondary side rectifier, wherein the control unit is configured to implement a controlling method of the converter comprising: performing a state detecting step to detect the operation state of the secondary side rectifier; and performing a switch controlling step to control the active clamp switch according to the operation state of the secondary side rectifier, wherein the operation state is one of a conducting state, a blocking state and a transition state.
	As to claim 24, Ahmed in view of Hemmingway teaches wherein the control unit comprises: a detector (136) coupled between the active clamp switch and the secondary side rectifier to detect the secondary side rectifier so as to generate the operation state of the secondary side rectifier; a state transformer (130) coupled between the active clamp switch and the detector (it is electromagnetically coupled to the detector on the secondary side, and to the clamp on the primary side) to control the active clamp switch according to the operation state of 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839